Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to amendment filed on 1/7/2022.
Claims 1, and 9 have been amended and claim 2 canceled, claims 10-15 are new.
Claims 1, 3-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest cited prior art—
Related prior art — 
US 2016/0025370 A1, Sugimura, discloses an air conditioning system that monitoring versions of control program and updating.
 2019/0258470,to Miyake et al., discloses generate update program including differential data comprising updated part.
The cited prior art taken alone or in combination fail to teach at least “the controller being configured to compare a program ID included in  an update program for updating the control program of the equipment with a program ID included in the control program stored in a storage of the controller, 
, as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/PHILIP WANG/Primary Examiner, Art Unit 2199